 


110 HRES 1043 EH: Honoring the life and legacy of Chief Standing Bear, a pioneer in civil rights for Native Americans, on the 100th anniversary of Chief Standing Bear’s death.
U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1043 
In the House of Representatives, U. S.,

April 29, 2008
 
RESOLUTION 
Honoring the life and legacy of Chief Standing Bear, a pioneer in civil rights for Native Americans, on the 100th anniversary of Chief Standing Bear’s death. 
 
 
Whereas Chief Standing Bear was born on Ponca land in what is now Nebraska; 
Whereas Chief Standing Bear became chief of the Ponca Tribe at a young age because of his leadership abilities; 
Whereas, in 1878, Chief Standing Bear and the Ponca Tribe were forced by a Federal treaty to leave their home for Indian Territory in what is now Oklahoma; 
Whereas the hardship of travel, illness, and the inhospitable conditions of Indian Territory caused many members of the tribe to perish including Chief Standing Bear’s son; 
Whereas Chief Standing Bear, determined to bury his son in his homeland, led 30 members of his tribe back to their home in Nebraska; 
Whereas Chief Standing Bear and the 30 members of his tribe were arrested by the Department of the Interior upon their return; 
Whereas Chief Standing Bear enlisted the help of Thomas Tibbles of the predecessor to the Omaha World-Herald and 2 attorneys to petition the Federal court to rule on the Ponca Tribe’s treatment by the Government; 
Whereas, in 1879, the case came before Judge Elmer Dundy; 
Whereas Chief Standing Bear, at the conclusion of the court proceedings, extended his hand as he took the oath and said, That hand is not the color of yours, but if I pierce it, I shall feel pain. If you pierce your hand, you also feel pain. The blood that will flow from mine will be the same color as yours. I am a man. God made us both; 
Whereas as Judge Dundy ultimately ruled that Native Americans were citizens with all of the rights and freedoms guaranteed by the Constitution; 
Whereas the Ponca won their freedom and eventually were able to return to their home in Nebraska; 
Whereas Chief Standing Bear would spend the next 4 years touring the Eastern United States promoting Native American rights; 
Whereas Chief Standing Bear demonstrated the highest level of courage and determination; 
Whereas Chief Standing Bear made a vital contribution to civil rights for Native Americans; and 
Whereas 2008 is the 100th anniversary of Chief Standing Bear’s death: Now, therefore, be it  
 
That the House of Representatives honors the life, legacy, and contributions to civil rights of Chief Standing Bear. 
 
Lorraine C. Miller,Clerk.
